Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on April 29, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on June 17, 2019.  It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0071821 application as required by 37 CFR 1.55.

Drawings
The drawing correction filed April 29, 2022 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “include are” on lines 2 and 4 of claim 8 render the claims indefinite because they are grammatically incorrect and confusing.
	Recitations such as “support points” on line 2 of claim 16 render the claims indefinite because it is unclear whether or not the applicant is referring to the support points set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (US 2012/0031004) in view of Choi et al. (US 2015/0183303).  Boettcher discloses a structure for a vehicle, the structure comprising:
a lower rail 210 (fig. 5) mounted in a longitudinal direction of a vehicle body 206 (fig. 4) of the vehicle; 
a slider 240 (fig. 5) inserted into and rollably coupled to the lower rail 210; 
a swing arm 532 (fig. 18) having a first end (labeled below) rotatably coupled to the slider 240 and a second end (labeled below) coupled to a door 202 of the vehicle;
a lifter 534, 536, 602 having a first end (labeled below) rotatably coupled to the swing arm 532 and a second end (labeled below) rotatably coupled to the door 202 at a point separated from the first end of the lifter in a longitudinal direction of the door when the door is opened as shown in figure 18, the lifter being configured to move along with a rectilinear motion or a rotational motion of the swing arm 532, wherein the second end of the swing arm (labeled below) and the second end of the lifter (labeled below) are spaced apart from each other at a fixed distance and support the door as shown in figure 18; (claim 1);
wherein the second end of the swing arm 532 is rotatably coupled to a first mounting bracket 550 that is fixedly mounted inside the door and the second end of the lifter (labeled below) is rotatably coupled to a second mounting bracket 552 that is fixedly mounted inside the door (claims 2 and 10);
further comprising a stopper 560 (fig. 17) fixedly mounted on the vehicle (the door is fixedly mounted on the vehicle and the stopper 560 is fixedly mounted to the door) and provided at one side of the lower rail 210 and configured to restrict the rectilinear motion or the rotational motion of the swing arm 532 (claims 4 and 12);
further comprising a load bearing 264 (fig. 9) configured to support a load of the door 202, the load bearing 264 being coupled to the slider 240 coupled to the lower rail 210 (claims 6 and 14);
	further comprising first 260 and second 264 load bearings formed at opposite sides of the slider (claims 7 and 15).
Boettcher discloses that the door 202 is supported by two support points 260, 264 formed on the lower rail 210.  Boettcher is silent concerning a center rail.
However, Choi et al. discloses a structure comprising a center rail 20 formed at a middle portion of a door 10, wherein a single support point is formed on the center rail 20 by the roller 43.  It should be noted that the rail 20 is considered to be a center rail since it is disposed generally in the center of the door 10 even though the rail 20 is referred to as an upper rail.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Boettcher with a center rail and roller, as taught by Choi et al., to more securely support the door as the door moves between the opened and closed positions.
With respect to claims 8 and 16, the support points at which the door 202 is supported are located to prevent the door 202 from rotating in a width direction of the vehicle body by maintaining an inclined posture of the lifter.
	With respect to claim 9, Boettcher discloses a vehicle V comprising a vehicle body 206 and a vehicle door 202.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Choi et al., as applied to claims 1, 2, 4, 6-10, 12, and 14-16 above, and further in view of Henseleit et al. (US 2016/0237733).  Henseleit et al. discloses a structure that is configured so that when a swing arm 216 (fig. 2) rotates toward an outside of a vehicle, a lifter 330 (fig. 3) rotates to be inclined with respect to the swing arm and applies a force toward the outside of the vehicle, the force caused by pressure of gas that fills the lifter as set forth on line 3 of paragraph 122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Boettcher, as modified above, with a gas spring, as taught by Henseleit et al., to provide the requisite force to maintain the proper orientation of the lower link assembly during movement of the lower link assembly while also providing a damping function.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Choi et al., as applied to claims 1, 2, 4, 6-10, 12, and 14-16 above, and further in view of Nakayama et al. (US 7360824).  Nakayama et al. discloses a stopping mechanism comprising a protruding portion 11a and a stopper 6e having a concave portion corresponding to the protruding portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Boettcher, as modified above, with a stopping mechanism, as taught by Nakayama et al., to aid in properly positioning the door relative to the vehicle body when the stopper mechanism is being utilized.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (US 2012/0031004) in view of Young (US 2018/0016828) and Choi et al. (US 2015/0183303).  Boettcher discloses a vehicle V (fig. 3) comprising:
a vehicle body 206;
a vehicle door 202;
a first mounting bracket 550 fixedly mounted inside the vehicle door 202;
a second mounting bracket 552 fixedly mounted inside the vehicle door 202;
a lower rail 210 mounted in a longitudinal direction of the vehicle body;
a slider 240 inserted into and rollably coupled to the lower rail;
a swing arm 532 having a first end (labeled below) rotatably coupled to the slider and a second end (labeled below) coupled to the first mounting bracket 550; and
a lifter 534, 536, 602 having a first end (labeled below) rotatably coupled to the swing arm 532 and a second end (labeled below) rotatably coupled to the second bracket 552 at a point separated from the first end of the lifter in a longitudinal direction of the vehicle door when the vehicle door is opened as shown in figure 18, the lifter being configured to move along with the rectilinear motion or the rotational motion of the swing arm 532, wherein the second end of the swing arm and the second end of the lifter are spaced apart from each other at a fixed distance and support the vehicle door (claim 17);
further comprising a load bearing 264 (fig. 9) supporting the vehicle door 202, the load bearing 264 being coupled to the slider 240 coupled to the lower rail 210 (claim 20).
	Boettcher is arguably silent concerning a stopper fixedly mounted on the vehicle body.
	However, Young discloses a stopper 160 fixedly mounted on a vehicle body 110 and provided at one side of a rail 120 and configured to restrict the rectilinear motion or the rotational motion of a swing arm 140 (claim 17); 
wherein the swing arm 140 has a protruding portion 170 protruding toward the stopper 160 and the stopper has a concave portion 162 (Fig. 4) corresponding to the protruding portion 170 (claim 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Boettcher with a stopper, as taught by Young, to aid in maintaining the door in the closed position.
Additionally, Boettcher discloses that the door 202 is supported by two support points 260, 264 formed on the lower rail 210.  Boettcher is silent concerning a center rail.
However, Choi et al. discloses a structure comprising a center rail 20 formed at a middle portion of a door 10, wherein a single support point is formed on the center rail 20 by the roller 43.  It should be noted that the rail 20 is considered to be a center rail since it is disposed generally in the center of the door 10 even though the rail 20 is referred to as an upper rail.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Boettcher with a center rail and roller, as taught by Choi et al., to more securely support the door as the door moves between the opened and closed positions.
It should be noted that the support points at which the door 202 is supported are located to prevent the door 202 from rotating in a width direction of the vehicle body by maintaining an inclined posture of the lifter.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Young and Choi et al. as applied to claims 17, 19 and 20 above, and further in view of Henseleit et al. (US 2016/0237733).  Henseleit et al. discloses a vehicle that is configured so that when a swing arm 216 (fig. 2) rotates toward the outside of the vehicle, a lifter 330 (fig. 3) rotates to be inclined with respect to the swing arm and applies a force toward the outside of the vehicle, the force caused by pressure of gas that fills the lifter as set forth on line 3 of paragraph 122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Boettcher, as modified above, with a gas spring, as taught by Henseleit et al., to provide the requisite force to maintain the proper orientation of the lower link assembly during movement of the lower link assembly while also providing a damping function.

    PNG
    media_image1.png
    1613
    1143
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to disclose the three support points A, B, C as shown in figure 7A and 7B.  However, the claim language does not support such an argument.  Note that the claims recite that the support points are formed on the lower rail and on the center rail.  This does not appear to agree with what is shown in figures 7A and 7B which appear to show the two lower support points being on the door rather than on the lower rail.  Accordingly, the applicant’s comment are not persuasive because Boettcher, as modified, discloses two support points on the lower rail which are created by the rollers 260 and 264 and one support point on the center rail created by the roller 43.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634